.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 ends with the claimed bicycle including "the drivetrain of claim 1". This is improper form, as the claim should depend on claim 1 to include the limitations of said claim. It appears that claim 18 was intended to be an independent claim. If this was the intention, it is recommended that "the drivetrain of claim 1" is removed or all of the limitations of claim 1 be included in claim 18 to make the record clear. However, it is important to note that should claim 1 be amended as disclosed below to include the limitations presented in the preamble, claim 18, if amended to be independent, would be objected to for being substantially identical to claim 1. If claim 18 is amended to properly depend on claim 1, it would constitute a 35 U.S.C. 112(d) rejection for failing to further limit the content disclosed in claim 1. For the sake of prosecution, claim 18 is being treated as an independent claim with the content and limitations of claim 1.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Information and limitations included in the preamble (i.e. the structure of the bicycle as written in claim 1) are not considered limitations with the rest of the claim. As such it is unclear if the applicant intends for the bicycle structure to be a limitation in claim 1, as numerous elements disclosed in the preamble of the claim are mentioned throughout the claim and its dependents.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As currently presented, claims 15 and 16 and the specification fail to sufficiently describe what, if any, differences in structure or function the “torque-controlling means” and “mechanical-advantage-controlling means” have from one another. The specification, while meeting the requirements for 35 U.S.C. 112(f), fails to sufficiently describe what makes the two controlling means functionally or structurally different, and as such it is not clear which claim the structure in the specification pertains to, and equally as unclear how the two claims set forth any different limitations from one another besides a change in terminology.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Given that claim 16, as best understood and interpreted under 35 U.S.C. 112(f), provides the structure for the "mechanical-advantage-controlling means" within the specification, claim 17 does not further limit the structure as put forth in claim 16 in light of the specification.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109436179, hereon referred to as D1, in view of Miller (US 5762353 A1).
Regarding claim 1, D1 teaches a drivetrain configured to be mounted to a bicycle (100) having a frame (3) comprising a bottom bracket shell (figs 1, 7, 8), a rotatable pedal crank (5) comprising a chainring sprocket (figs 1, 7, 8), a cassette (6) comprising a plurality of cassette sprockets (61) sharing an axis (figs 1, 7, 8) and having different diameters (D1 translation, pg 5) and numbers of teeth (figs 1, 7, 8), and a drive chain (7, 70) having upper and lower portions (figs 1, 7, 8), said drivetrain comprising: 
a rear derailleur (85) mounted to said frame and configured to move said drive chain between the plurality of cassette sprockets;
a chain tensioner (9) separate from said rear derailleur and mounted to said frame (D1 translation, pg 6) and comprising a tensioner chain guide (91) and a biasing element (93) configured for producing tension on the chain.
The drivetrain taught by D1 fails to disclose a separate chain guiding element mounted to the frame and disposed to engage the upper portion of the drive chain, but does teach that the drive chain is disposed generally above a clearance line (bottom of largest cassette sprocket and chainring sprocket). Miller, however, teaches a chain guiding element (44) mounted to the frame (12) and disposed to engage the upper portion of the drive chain (38), wherein the upper portion of the said drive chain is carried above the said chain guiding element (Miller, column 4 lines 27-45). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the chain guiding element as taught by Miller in the drivetrain assembly taught by D1, as Miller teaches that having a guide located under the upper portion of the chain allows for the chain to go either direction with minimal interference. Adding the chain guiding element to the drivetrain of D1 would not significantly alter it or its functions. 
D1 and Miller are analogous to the claimed invention as both pertain to the configurations of drivetrains.

Regarding claim 2, D1 and Miller teach the drivetrain of claim 1 disclosed above, and D1 further teaches that the clearance line is parallel to and extended along the bottom of a portion of chain that is of the same construction as the drive chain (7, 70) and that extends between and engages with the bottom of said chainring sprocket (5) and the bottom of one of the said plurality of the cassette sprockets (61) having the most teeth, such that the clearance line is below said teeth (figs 1, 7, 8).

Regarding claims 3 and 4, D1 and Miller teach the drivetrain of claim 1 disclosed above, but both fail to specifically teach that the largest of the cassette sprockets has 13 or 24 more teeth than the smallest of the cassette sprockets. However, it would have been obvious to one having ordinary skill in the art to make the largest sprocket contain 13 or 24 more teeth than the smallest sprocket, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, it is well known in the art that cassettes come with a large range of sprocket sizes and tooth numbers, and thus it would take little to no effort for one having ordinary skill in the art to include a widely ranged cassette in the drivetrain disclosed by D1 and Miller.

Regarding claim 5, D1 and Miller teach the drivetrain of claim 2 disclosed above, and Miller further teaches that the chain guiding element (44) is an idler pulley (Miller, column 4 lines 27-30).

Regarding claim 6, D1 and Miller teach the drivetrain of claim 5 disclosed above, and D1 further teaches that the rear derailleur (fig 10) comprises a base member (80) for attachment to the frame (3), a movable member (85), a linkage (851, 852) coupling said movable member to said base member and configured to permit movement of the movable member relative to the base member, the linkage including for linkage axes (D1, pg 7 and fig 10), and a derailleur chain guide (84) disposed on said movable member.

Regarding claim 7, D1 and Miller teach the drivetrain of claim 6 disclosed above, and D1 further teaches that the derailleur chain guide (84) comprises a guide pulley (86) having a guide pulley axis that is essentially parallel to the cassette sprocket (61) axis (figs 8, 10). 

Regarding claim 9, D1 and Miller teach the drivetrain of claim 6 disclosed above, and D1 further teaches that the tensioner chain guide (91) is pivotably coupled to the frame (3) such that it pivots around an axis substantially parallel to the bottom bracket shell axis (3 in fig 7), and wherein said biasing element (93) is configured to bias said tensioner chain guide in a first rotational direction that produces tension on said drive chain (fig 7; it is inherent that the chain tensioner can be rotated and turned over such that it tensions the bottom portion of the chain). 

Regarding claim 10, D1 and Miller teach the drivetrain of claim 9 disclosed above, but both fail to teach that the chain tensioner comprises another damper in addition to the biasing element that applies damping force when the tensioner rotates in a second direction opposite to the first. However, the biasing element (93) taught by D1 is an equivalent structure known in the art, as it is well known by those having ordinary skill in the art before the effective filing date of the claimed invention that a torsion spring applies damping force in both directions that it is rotated.  Therefore, because these two biasing/damping elements were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the damper for the biasing element disclosed previously, as it performs both functions of applying tensioning force in one direction of rotation and damping force in the other. This same concept is also realized by the present invention, which is demonstrated in fig 15.

Regarding claim 11, D1 and Miller teach the drivetrain of claim 10 disclosed above, and D1 further teaches that the tensioner chain guide (91) comprises a tension pulley (92) having a tension pulley axis that is essentially parallel to the cassette sprocket (61) axis (figs 6, 7). 

Regarding claim 12, D1 and Miller teach the drivetrain of claim 11 disclosed above, and D1 further teaches that the tensioner chain guide is pivotably mounted to said frame (3) for pivoting around an axis that is substantially coaxial with the bottom bracket shell axis (labeled 3 in fig 7, mounted through frame portion 33)(D1 translation, pg 6 and figs 6, 7).

Regarding claim 13, D1 and Miller teach the drivetrain of claim 12 disclosed above, and D1 further teaches that the derailleur chain guide (84) comprises a guide pulley (86) having a guide pulley axis that is essentially parallel to the cassette sprocket (61) axis (figs 8, 10). 

Regarding claim 18, D1 teaches a drivetrain configured to be mounted to a bicycle (100) having a frame (3) comprising a bottom bracket shell (figs 1, 7, 8), a rotatable pedal crank (5) comprising a chainring sprocket (figs 1, 7, 8), a cassette (6) comprising a plurality of cassette sprockets (61) sharing an axis (figs 1, 7, 8) and having different diameters (D1 translation, pg 5) and numbers of teeth (figs 1, 7, 8), and a drive chain (7, 70) having upper and lower portions (figs 1, 7, 8), said drivetrain comprising: 
a rear derailleur (85) mounted to said frame and configured to move said drive chain between the plurality of cassette sprockets;
a chain tensioner (9) separate from said rear derailleur and mounted to said frame (D1 translation, pg 6) and comprising a tensioner chain guide (91) and a biasing element (93) configured for producing tension on the chain.
The drivetrain taught by D1 fails to disclose a separate chain guiding element mounted to the frame and disposed to engage the upper portion of the drive chain, but does teach that the drive chain is disposed generally above a clearance line (bottom of largest cassette sprocket and chainring sprocket). Miller, however, teaches a chain guiding element (44) mounted to the frame (12) and disposed to engage the upper portion of the drive chain (38), wherein the upper portion of the said drive chain is carried above the said chain guiding element (Miller, column 4 lines 27-45). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the chain guiding element as taught by Miller in the drivetrain assembly taught by D1, as Miller teaches that having a guide located under the upper portion of the chain allows for the chain to go either direction with minimal interference. Adding the chain guiding element to the drivetrain of D1 would not significantly alter it or its functions. 
D1 and Miller are analogous to the claimed invention as both pertain to the configurations of drivetrains.
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 and Miller as applied to claims 7 and 13 above, and further in view of Andreas et al (EP 2511167 A1).
Regarding claim 8, D1 and Miller teach the drivetrain of claim 7 disclosed above, but both fail to teach that the rear derailleur chain guide (84) comprises of a first and second guide plate and a bridge connecting the two above the guide pulley.
	Andreas et al, however, teaches a rear derailleur that comprises a first guide plate (17) and a second guide plate (14) disposed closer to the movable member than the first, the second guide plate having a second guiding surface facing opposite of a first guiding surface on the first guide plate to define a chain guiding slot, and a bridge (18) connecting the first guide plate to the second, the guide plates and bridge disposed generally above the guide pulley (Andreas et al translation, paragraph 6 of detailed description section and fig 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the derailleur chain guide of D1 and Miller disclosed above consist of two guide plates that are bridged together as taught by Andreas, as Andreas teaches that connecting the guide plates keeps the chain from falling off the chainring (Andreas translation, paragraphs 6-7 of detailed description section and fig 2).
	D1, Miller, and Andreas are all analogous to the claimed invention as all three pertain to drivetrain configurations.

Regarding claim 14, D1 and Miller teach the drivetrain of claim 13 disclosed above, but both fail to teach that the rear derailleur chain guide (84) comprises of a first and second guide plate and a bridge connecting the two above the guide pulley.
	Andreas et al, however, teaches a rear derailleur that comprises a first guide plate (17) and a second guide plate (14) disposed closer to the movable member than the first, the second guide plate having a second guiding surface facing opposite of a first guiding surface on the first guide plate to define a chain guiding slot, and a bridge (18) connecting the first guide plate to the second, the guide plates and bridge disposed generally above the guide pulley (Andreas et al translation, paragraph 6 of detailed description section and fig 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the derailleur chain guide of D1 and Miller disclosed above consist of two guide plates that are bridged together as taught by Andreas, as Andreas teaches that connecting the guide plates keeps the chain from falling off the chainring (Andreas translation, paragraphs 6-7 of detailed description section and fig 2).
	D1, Miller, and Andreas are all analogous to the claimed invention as all three pertain to drivetrain configurations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carlyle (US 5013285 A), Yamaguchi (US 2015/0072816 A1), Shimano (US 3398973 A), Chang (US 2014/0235388 A1), Victor (US 2507416 A), Hara (US 2009/0258738 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651